DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama at el. US 5576516 (“Kameyama”).  Regarding claim 1, Kameyama  a terminal cap (101, see figures 9-10) for covering a terminal 108 that is attached to an end portion of an electric wire w and is connected to a counterpart device 103, the terminal cap comprising
a first cover (labeled C1 in annotated figure 10 below)  having a polygonal tubular shape and configured to cover a portion where the terminal is attached to the electric wire: 
and a second cover (labeled C2 above) that is continuous with the first cover and configured to cover a portion where the terminal is connected to the counterpart device.

    PNG
    media_image1.png
    1737
    1342
    media_image1.png
    Greyscale

Per claim 2, the first cover has a rectangular tubular shape.
	Per claim 3, the first cover has at least one extended piece (labeled EP above) extending inward from a peripheral edge portion (labeled PE above) of an opening end of the first cover.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833